Exhibit EXECUTION VERSION EARN-OUT AGREEMENT by and among STEVEN MADDEN, LTD., BIG BUDDHA, INC., and JEREMY BASSAN Dated as of February 10, 2010 EARN-OUT AGREEMENT This EARN-OUT AGREEMENT (this “Agreement”), dated as of February 10, 2010 and effective as of the Closing Date (as defined below), if one occurs, is entered into by and among Steven Madden, Ltd., a Delaware corporation (“Purchaser”), Jeremy Bassan (“Seller”) and Big Buddha, Inc., a California corporation (the “Company”). RECITALS WHEREAS, concurrently herewith, Seller and Purchaser are entering into that certain Stock Purchase Agreement, dated as of the date hereof (as amended from time to time in accordance with its terms, the “Stock Purchase Agreement”), pursuant to which Purchaser shall purchase all of the issued and outstanding shares of capital stock of the Company from Seller; and WHEREAS, pursuant to Section 2.2(a) of the Stock Purchase Agreement, Seller shall be entitled to receive certain earn-out purchase price payments, subject to the terms and conditions of this Agreement, in respect of each Earn-Out Year (as defined below). NOW, THEREFORE, in consideration of the premises and the mutual covenants and agreements hereinafter set forth, the parties hereto, intending to be legally bound, hereby agree as follows: 1.Definitions.As used in this Agreement, the following terms shall have the meanings indicated: “2010 Contingent Purchase Price Payment” shall have the meaning set forth in Section 2(a) hereof. “2011 Contingent Purchase Price Payment” shall have the meaning set forth in Section 2(b) hereof. “2012 Contingent Purchase Price Payment” shall have the meaning set forth in Section 2(c) hereof. “2010 Earn-Out Year” shall mean the twelve month period beginning on April 1, 2010 and ending on March 31, 2011. “2011 Earn-Out Year” shall mean the twelve month period beginning on April 1, 2011 and ending on March 31, 2012. “2012 Earn-Out Year” shall mean the twelve month period beginning on April 1, 2012 and ending on March 31, 2013. “AAA” shall mean the American Arbitration Association. “Advance
